 

Exhibit 10.2

 

[tv492548_logo.jpg] Dainippon Sumitomo Pharma Co., Ltd. 6-8, Doshomachi 2-chome,
Chuo-ku, Osaka 541-0045, Japan Phone   : (81) 6 (6203) 4531 Telefax : (81) 6
(6203) 4533

 

September 16th, 2011

 

Dr. Mark Pruzanski, M.D.

President and Chief Executive Officer

Intercept Pharmaceuticals, Inc.

18 Desbrosses Street

New York, New York 10013

 

Re: License Agreement-Amendment No. 2—“Confidential Information”

 

Dear Mark,

 

Reference is hereby made to that certain License Agreement, dated as of March
29, 2011 between Dainippon Sumitomo Pharma Co., Ltd. (“DSP”) and Intercept
Pharmaceuticals, Inc. (“Intercept”)(the “License Agreement”), with respect to
which DSP proposes to amend the definition of “Confidential Information” in
Article 1 of the License Agreement by adding the phrase “as well as the terms
and conditions of this Agreement and the status or results of any and all
activities for Development, activities to Commercialize, or research activities
undertaken by either Party under this Agreement” following the phrase “studies
and procedures” in the last line of the definition of “Confidential
Information”. The effective date of this amendment will be September 15, 2011.

 

If this proposed amendment is acceptable to Intercept, kindly so indicate by
signing where indicated below and returning an executed copy of this amendment
to the undersigned.

 



  Kind regards,       /s/ Yoshinori Oh-e   Yoshinori Oh-e, Ph.D   Executive
Officer   Director, Business Development   Dainippon Sumitomo Pharma Co., Ltd.

 

Acknowledged and Agreed:

 

/s/ Mark Pruzanski

Mark Pruzanski, M.D.

President/Chief Executive Officer

Intercept Pharmaceuticals, Inc.

 

Date: SEPT. 19, 2011       

 

 

 

